Citation Nr: 1519845	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The Board notes that the Veteran has perfected an appeal with the issue of the evaluation of his low back disability, issued by the RO in an April 2015 rating decision.  He indicated in his substantive appeal for that issue that he was seeking a videoconference on the issue.  As that matter has yet to be addressed in videoconference, it is not ready for review and is not the subject of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in-service noise exposure is conceded inasmuch as it is documented that the Veteran served in Vietnam as a wheeled vehicle mechanic.  He credibly testified to unprotected noise exposure in Vietnam with combat engineer vehicles including heavy equipment, helicopters and ammunition dump noise.  That was followed by 11 months in Fort Bragg heading the motor pool servicing all of the vehicles.  See July 2014 Board hearing transcript.  In addition, the Veteran has a current diagnosis of hearing loss in the right ear for VA purposes, as well as a current diagnosis of tinnitus.  See November 2010 VA Examination Report; 38 C.F.R. § 3.385 (2014).  As to the left ear, the hearing loss had not reached the level sufficient for disability for VA purposes outlined at 38 C.F.R. § 3.385, but the Veteran testified in July 2014 that his hearing had essentially worsened since the examination in November 2010.  

As to the right ear hearing loss and tinnitus, the crucial remaining issue is whether there is a nexus between the Veteran's current disabilities and his conceded in-service noise exposure.  The examination provided in November 2010 is inadequate as the examiner's rationale relied almost entirely on a lack of in-service documentation of the Veteran's claims.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As to the left ear, the additional hurdle faced by the Veteran in this claim is first documenting that there is current hearing loss by VA standards in view of the 2010 VA examination showing only mild sensorineural hearing loss at 500 Hz.  The Board notes, in this regard, the Veteran's hearing testimony that his left ear hearing has worsened.  VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the Veteran's credible testimony that his hearing in the left ear has worsened constitutes sufficient evidence of a current disability for the purposes of providing him with an examination under McLendon.  

As there appears to be ongoing treatment, any outstanding VA treatment records must be obtained.

Finally, the Board notes that the Veteran has perfected an appeal with the issue of entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine, stemming from an October 2013 rating decision inasmuch as the RO denied a rating in excess of 20 percent for that disability, the Veteran disagreed with the decision and the RO granted a 40 percent rating, but denied a rating in excess of 40 percent, in an April 2015 statement of the case.  He indicated in his April 2015 substantive appeal for that issue that he was seeking a videoconference hearing on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  The most recent VA treatment records are as follows: February 3, 2015, from Clarksburg, May 30, 2014, from Salisbury, June 20, 2014, from Fayetteville.

2.  After completion of the above, obtain a VA examination and opinion from a qualified medical professional who has not previously examined the Veteran that addresses the etiology of the Veteran's hearing loss disability and tinnitus.  The examiner should determine whether there is current left ear hearing loss by VA standards.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must examine the Veteran and provide an opinion addressing the following: 

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that (a) the Veteran has current left ear hearing loss by VA standards (b) the Veteran's bilateral (if the left ear is found to have hearing loss) hearing loss disability or right hear hearing loss (if left ear does not meet VA standards as to hearing loss) and/or tinnitus had their clinical onset during active service or are related to any in-service disease, event, or injury, to include conceded in-service noise exposure. 

In rendering the above opinion, the medical professional is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

4.  Separately, the Veteran must be afforded a VA videoconference hearing on his claim for entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine.  To the extent possible, an effort should be made to coordinate such scheduling with the Board so that the hearing may be conducted by the undersigned.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




